Citation Nr: 1747832	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased evaluation for gout and degenerative changes of the bilateral foot and ankle, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for degenerative joint disease, left knee, status post anterior cruciate ligament (SCL) repair with surgical scar, currently rated as non-compensable.

3. Entitlement to an increased evaluation for deviated septum, status post fracture of the left nasal bone, currently rated as non-compensable.

4. Entitlement to an increased evaluation for limited range of motion of the right shoulder, initially rated as non-compensable and rated as 20 percent disabling since February 2, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1986 to October 2008. 

This case comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. This case was remanded by the Board in June 2016 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for allergic rhinitis has been raised by the record in a June 2017 Appellate Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In his June 2017 Appellate Brief, the Veteran's representative appears to assert that the Veteran's conditions have worsened since his February 2017 VA medical examinations.  Further, the Veteran's representative stated that the Veteran experiences flare-ups of his shoulder, left knee, and ankle and feet conditions that are not reflected in his most recent VA medical examinations.  The Board finds that additional VA medical examinations will assist in adjudicating the claims. 

In his June 2017 Appellate Brief, the Veteran's representative asserted that the Veteran is entitled to service connection for allergic rhinitis and that the allergic rhinitis is responsible for many of the Veteran's symptoms. Additional VA medical examinations or addendum opinions will assist in adjudicating the claims. The Veteran's claim for an increased disability for a deviated septum is inextricably intertwined with the Veteran's claims for entitlement to service connection for allergic rhinitis. Therefore, this claim should also be readjudicated once the claim of entitlement to service connection for allergic rhinitis is adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for allergic rhinitis.

2. Then schedule the Veteran for appropriate VA examination(s) to determine the severity of her service-connected gout and degenerative changes of the bilateral foot and ankle, degenerative joint disease of the left knee, limitation of motion of the right shoulder, and deviated septum. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

For the orthopedic conditions, the examiner must determine the Veteran's range of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; whether there is ankylosis; and whether there is any associated instability. The testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. The examiner must offer an opinion on the level of severity of the Veteran's claimed flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.

3. Upon completion of the requested development and any additional development deemed appropriate, readjudicate issues on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).






